DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10 of remarks, filed 6/3/2022, with respect to the 112(a) rejections of claim 2 have been fully considered and are persuasive.  The 112(a) rejection of claim 2 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (US 2007/0023613 A1) hereinafter referenced as Schofield in view of Twede (US 2011/0058038 A1) further in view of Hong et al. (US 2016/0311443 A1) hereinafter referenced as Hong.
Regarding claim 1, Schofield discloses A method comprising, by a computing system:
acquiring image data captured using an image sensor of an optical camera that is segmented into different regions according to a filter array including filter patterns, the optical camera sharing a camera interface board of the computing system with a second camera (A digital signal processor is shared between the two cameras; [0042]) wherein the filter patterns comprise filter types that sense different wavelengths ([0040]; red, green, blue; fig. 8)…the different wavelengths including a color of interest ([0032]; color of interest is red), and wherein the filter patterns of the filter array partially match separate filter patterns of a second filter array of filters associated with the second camera ([0042]; Each spectral filter 40b is identical and therefore at least partially match each other as claimed.)…
analyzing a portion of the image data based, at least in part, on the color of interest (76; fig. 3; [0028]) without utilizing an image signal processor (ISP) and in isolation according to an indication that the color value satisfies a predetermined color value (The analyzing in Schofield is simply thresholding of red pixel values at 76 and is independent of any demosaicing; fig. 3; [0039]; It is possible to detect red light sources only by looking at intensity of red pixels), wherein the portion of the image data comprises one or more objects (taillights; [0034]) associated with the color of interest…
determining a shape of the one or more objects associated with the color of interest based at least in part on a color value associated with the color of interest ([0049]; Shape information can be used to determine brake lights by looking for a triad pattern; [0056] Shape information can be used to determine stop signs.); and
classifying the one or more objects based on the determined shape of the one or more objects ([0049], [0056]; Objects are identified using the shape.).
However, Schofield, fails to explicitly disclose the filter patterns comprise filter types that sense different polarizations of light.  However, the examiner maintains that it was well known in the art to provide this, as taught by Twede. 
In a similar field of endeavor, Twede discloses a filter array (300, 400) including filter patterns, wherein the filter patterns comprise filter types that sense different wavelengths (301, 302, 303) and different polarizations of light (451, 452, 453, 454; figs. 3-4).
Schofield teaches an imager including a filter array including different spectral filters.  Twede teaches an image including a filter array including different spectral filters and polarization filters.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Schofield by applying the technique of additionally providing polarization filters to achieve the predictable result for better resolving of objects or features in a scene as disclosed in Twede ([0002]).
However, Schofield and Twede, the combination, fails to explicitly disclose that the two cameras have both matching filters and distinct filters between them wherein a distance is determined according to corresponding filters between the filter array and the second filter array.  However, the examiner maintains that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this, as taught by Hong.
In a similar field of endeavor, Hong discloses wherein the filter patterns of the filter array partially match separate filter patterns of a second filter array of filters associated with the second camera (Clear filters; fig. 9D) and include distinct filters (Blue, Red; fig. 9D) between the filter array and the second filter array (The filter array of the first image sensor 820a includes a clear/red filter and the filter array of the second image sensor 825a includes a clear/blue filter; [0190]-[0191]; figs. 9A, 9D)…determining a distance according to corresponding filters between the filter array and the second filter array (Stereo matching is carried out of the grey images using the clear filters to generate disparity information; [0206]-[0208]; Disparity information is used to detect the distance; [0104], [0243], [0279]).
The combination teaches a pair of cameras used on a vehicle to control the vehicle wherein each of the cameras include color filters and polarization filters.  Schofield further states that the spectral filters of each of the cameras may be custom configured to the particular application which may result in a homogeneous composition or a more complex mosaic, especially where light sources are examined in three or more spectral regions ([0042]).  Hong teaches a pair of cameras each having a filter which includes filters that are common to both cameras and filters that are distinct between the cameras.  The shared filters are used to determine a distance.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a common filter between the two cameras to determine a distance to achieve the predictable result of preventing a collision with another vehicle as disclosed in Hong ([0094]).
	
	
Regarding claim 2, Schofield, Twede, and Hong the combination, discloses everything claimed as applied above (see claim 1), in addition, Schofield discloses, wherein the filter array includes filters (40a) responsive to light within a visible spectrum ([0032]; red, green, blue).
However, Schofield and Twede, the combination, fails to explicitly disclose the filter patterns are exposed together at the same time.  However, the examiner maintains that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this, as taught by Hong.
In a similar field of endeavor, Hong discloses wherein the filter patterns of the filter array include at least one filter (Red; fig. 9D) that is distinct from the separate filter patterns of the second filter array (Blue; fig. 9D), and wherein the filter patterns are exposed together at the same time (This is required in order for a disparity between the two images to be used to determine a distance; [0104], [0243], [0279]).
The combination teaches a pair of cameras used on a vehicle to control the vehicle wherein each of the cameras include color filters and polarization filters.  Schofield further states that the spectral filters of each of the cameras may be custom configured to the particular application which may result in a homogeneous composition or a more complex mosaic, especially where light sources are examined in three or more spectral regions ([0042]).  Hong teaches a pair of cameras each having a filter which includes filters that are common to both cameras and filters that are distinct between the cameras.  The shared filters are used to determine a distance.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a common filter between the two cameras to determine a distance to achieve the predictable result of preventing a collision with another vehicle as disclosed in Hong ([0094]).
	 

Regarding claim 3, Schofield, Twede, and Hong, the combination, discloses everything claimed as applied above (see claim 1), in addition, Schofield discloses, wherein the image sensor (14a) includes photosites (38a) corresponding to a wavelength range associated with the color of interest and additional colors (40a; [0032], [0040]; figs. 5, 8). 


Regarding claim 5, Schofield, Twede, and Hong, the combination, discloses everything claimed as applied above (see claim 1), in addition, Schofield discloses, wherein determining the shape of the one or more objects is based at least in part on whether the color value is greater than a predetermined color threshold value (Red objects are detected by comparing a red pixel intensity to a threshold; [0028]; Further shape determination is based on the object being red; brake light [0049], stop sign [0056]). 

Regarding claim 6, Schofield, Twede, and Hong, the combination, discloses everything claimed as applied above (see claim 5), in addition, Schofield discloses, wherein the color value comprises an intensity of one or more photosites of the image sensor ([0028]). 

Regarding claim 8, Schofield discloses A system (fig. 3) comprising:
one or more non-transitory computer-readable storage media including instructions ([0031]; Programmed micro-processor inherently includes non-transitory computer-readable storage media including instructions); and one or more processors (micro-processor; [0031]) coupled to the one or more non-transitory computer-readable storage media, the one or more processors configured to execute the instructions to:
acquire image data captured using an image sensor of an optical camera that is segmented into different regions according to a filter array including filter patterns, the optical camera sharing a camera interface board with a second camera (A digital signal processor is shared between the two cameras; [0042]), wherein the filter patterns comprise filter types that sense different wavelengths ([0040]; red, green, blue; fig. 8)…the different wavelengths including a color of interest ([0032]; color of interest is red), and wherein the filter patterns of the filter array partially match separate filter patterns of a second array of filters associated with a second camera ([0042]; Each spectral filter 40b is identical and therefore at least partially match each other as claimed.)…
analyze a portion of the image data based at least in part on the color of interest (76; fig. 3; [0028]), wherein the portion of the image data comprises one or more objects (taillights; [0034]) associated with the color of interest without utilizing an image signal processor (ISP) (The ISP is defined in the specification as a processor which carries out interpolation processing to achieve a full set of colors for each photosite.  The analyzing in Schofield is simply thresholding of red pixel values at 76 and is independent of any demoisaicing; fig. 3; [0039]; It is possible to detect red light sources only by looking at intensity of red pixel.)…
determine a shape of the one or more objects associated with the color of interest based at least in part on a color value associated with the color of interest ([0049]; Shape information can be used to determine brake lights by looking for a triad pattern; [0056] Shape information can be used to determine stop signs.  If Schofield is identifying a stop sign by finding red octagons, it has analyzed a red portion alone while disregarding surrounding portions.  In addition, Schofield explicitly states at paragraph [0039] that it would be possible to detect red light sources only by looking at intensity of “red pixels”.  Therefore, taillights are determined by only red pixel portions.); and
classify the one or more objects based on the determined shape of the one or more objects ([0049], [0056]; Objects are identified using the shape.).
However, Schofield, fails to explicitly disclose the filter patterns comprise filter types that sense different polarizations of light.  However, the examiner maintains that it was well known in the art to provide this, as taught by Twede. 
In a similar field of endeavor, Twede discloses a filter array (300, 400) including filter patterns, wherein the filter patterns comprise filter types that sense different wavelengths (301, 302, 303) and different polarizations of light (451, 452, 453, 454; figs. 3-4).
Schofield teaches an imager including a filter array including different spectral filters.  Twede teaches an image including a filter array including different spectral filters and polarization filters.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Schofield by applying the technique of additionally providing polarization filters to achieve the predictable result for better resolving of objects or features in a scene as disclosed in Twede ([0002]).
However, Schofield and Twede, the combination, fails to explicitly disclose that the two cameras have both matching filters and distinct filters between them wherein a distance is determined according to corresponding filters between the filter array and the second filter array.  However, the examiner maintains that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this, as taught by Hong.
In a similar field of endeavor, Hong discloses wherein the filter patterns of the filter array partially match separate filter patterns of a second filter array of filters associated with the second camera (Clear filters; fig. 9D) and include distinct filters (Blue, Red; fig. 9D) between the filter array and the second filter array (The filter array of the first image sensor 820a includes a clear/red filter and the filter array of the second image sensor 825a includes a clear/blue filter; [0190]-[0191]; figs. 9A, 9D)…determine a distance according to corresponding filters between the filter array and the second filter array (Stereo matching is carried out of the grey images using the clear filters to generate disparity information; [0206]-[0208]; Disparity information is used to detect the distance; [0104], [0243], [0279]).
The combination teaches a pair of cameras used on a vehicle to control the vehicle wherein each of the cameras include color filters and polarization filters.  Schofield further states that the spectral filters of each of the cameras may be custom configured to the particular application which may result in a homogeneous composition or a more complex mosaic, especially where light sources are examined in three or more spectral regions ([0042]).  Hong teaches a pair of cameras each having a filter which includes filters that are common to both cameras and filters that are distinct between the cameras.  The shared filters are used to determine a distance.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a common filter between the two cameras to determine a distance to achieve the predictable result of preventing a collision with another vehicle as disclosed in Hong ([0094]).

Regarding claim 9, Schofield, Twede, and Hong, the combination, discloses everything claimed as applied above (see claim 8), in addition, Schofield discloses, wherein the filter array includes filters (40a) responsive to light within a visible spectrum ([0032]; red, green, blue). 

Regarding claim 10, Schofield, Twede, and Hong, the combination, discloses everything claimed as applied above (see claim 8), in addition, Schofield discloses, wherein the image sensor (14a) includes at least one photosite (38a) corresponding to wavelengths range associated with the color of interest and additional colors (40a; [0032], [0040]; figs. 5, 8). 

Regarding claim 12, Schofield, Twede, and Hong, the combination, discloses everything claimed as applied above (see claim 8), in addition, Schofield discloses, wherein the shape of the one or more objects is determined based at least in part on whether the color value is greater than a predetermined color threshold value (Red objects are detected by comparing a red pixel intensity to a threshold; [0028]; Further shape determination is based on the object being red; brake light [0049], stop sign [0056]). 

Regarding claim 13, Schofield, Twede, and Hong, the combination, discloses everything claimed as applied above (see claim 12), in addition, Schofield discloses, wherein the color value comprises an intensity of one or more photosites of the image sensor ([0028]). 

Regarding claim 15, it recites similar limitations to claim 8 and is therefore rejected for the same reasons as stated above (see claim 8).

Regarding claim 16, it recites similar limitations to claim 9 and is therefore rejected for the same reasons as stated above (see claim 9).

Regarding claim 17, it recites similar limitations to claim 10 and is therefore rejected for the same reasons as stated above (see claim 10).

Regarding claim 19, it recites similar limitations to claim 13 and is therefore rejected for the same reasons as stated above (see claim 13).


Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schofield in view of Twede further in view of Hong further in view of Ito et al. (US 2020/0282983 A1) hereinafter referenced as Ito.


Regarding claim 7, Schofield, Twede, and Hong, the combination, discloses everything claimed as applied above (see claim 1), in addition, Schofield discloses, further comprising…classifying the one or more objects based on the determined shape ([0049], [0056]).
In a similar field of endeavor, Ito discloses further comprising:
in response to classifying the one or more objects (S10; [0032])…analyzing an additional portion of the image data based at least in part on the classification of the one or more objects (S40), wherein the additional portion of the image data comprises one or more other objects surrounding the one or more objects ([0038], [0040]). 
The combination teaches detecting if brake lights are present using a shape of red pixels from an imager.  Ito teaches detecting if an object is present using an imager and in response to detecting that an object is present further analyzing a peripheral area to see if an avoidance area exists.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Ito to achieve the predictable result of avoiding collisions with a braking car.

	
	
Regarding claim 14, Schofield, Twede, and Hong, the combination, discloses everything claimed as applied above (see claim 8), in addition, Schofield discloses, wherein the one or more non-transitory computer-readable storage media further comprise instructions that when executed by the one or more processors are configured to…[classify] the one or more objects based on the determined shape ([0049], [0056]).
In a similar field of endeavor, Ito discloses 
in response to classifying the one or more objects (S10; [0032])…analyzing an additional portion of the image data based at least in part on the classification of the one or more objects (S40), wherein the additional portion of the image data comprises one or more other objects surrounding the one or more objects ([0038], [0040]). 
The combination teaches detecting if brake lights are present using a shape of red pixels from an imager.  Ito teaches detecting if an object is present using an imager and in response to detecting that an object is present further analyzing a peripheral area to see if an avoidance area exists.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Ito to achieve the predictable result of avoiding collisions with a braking car.

Regarding claim 20, it recites similar limitations to claim 14 and is therefore rejected for the same reasons as stated above (see claim 14).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        9/5/2022